ORDER
PER CURIAM
Paula M. Beam appeals from the judgment denying, after an evidentiary hearing, her Rule 29.15 motion for post-conviction relief from her conviction for the class D felony of leaving the scene of a motor vehicle accident involving property damage in excess of one thousand dollars.1
We have reviewed the briefs and the record on appeal. The judgment of the motion court is based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).

. Section 577.060, R.S.Mo. (2000), as supplemented.